Judgment was entered in the Supreme Court, .April 2d 1875,
Per. Curiam.
Under the charter of the defendants, ownership of a lot and membership are not equivalent or identical with each other. Membership requires admission, and this the certificate of the purchase or deed seems to apply only to the first purchaser who signs the constitution. But descent, or devise, or assignment of the property does not necessarily carry with it the right to membership ; nor does the resolution of 7th February 1859 extend the right of membership. It merely confers on a member a power to vote upon a deed when duly authorized by a' family or owner of a lot. The whole subject is so satisfactorily handled by the judge who gave the opinion in the Common Pleas, it is unnecessary to say more. Judgment affirmed.